DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being obvious over Park et al. (PG Pub. No. US 2016/0351570 A1) in view of Choi et al. (PG Pub. No. US 2020/0020773 A1).
Regarding claim 1, Park teaches a method comprising:
forming an n-type Fin-Field Effect Transistor (Fin FET) comprising:
forming a first gate stack (¶ 0033: 140) on a first semiconductor fin and a second semiconductor fin (105); 
processing first portions of the first semiconductor fin and the second semiconductor fin to form a first recess and a second recess, respectively (¶ 0042: first active fins 105 are recessed); and 
performing first epitaxy processes to form an n-type source/drain region (¶¶ 0042, 0044: 110), wherein the n-type source/drain region comprises a first portion grown from the first recess and a second portion grown from the second recess, and a first middle portion joined to the first portion and the second portion (fig. 3B: 110 comprises portions grown from each recessed fin 105, and a middle portion between the fins), wherein the first middle portion has a concave top surface (¶ 0042 & fig. 4A: in at least one embodiment, the merged structure of 110 includes an upper surface that is partially concave); and
forming a p-type Fin FET comprising:
forming a second gate stack (240) on a third semiconductor fin and a fourth semiconductor fin (205); 
processing second portions of the third semiconductor fin and the fourth semiconductor fin to form a third recess and a fourth recess, respectively (¶ 0045: second active fins 205 are recessed); and 
performing second epitaxy processes to form a p-type source/drain region (¶¶ 0045-0046: 210), wherein the p-type source/drain region comprises a third portion grown from the third recess and a fourth portion grown from the fourth recess, and a second middle portion joined to the third portion and the fourth portion (¶ 0045 & fig. 3B: 210 comprises portions grown from each recessed fin 205, and a middle portion between the fins), wherein the second middle portion has a protruding top surface (fig. 18B: in at least one embodiment, the middle portion of 210 protrudes in the z-axis direction).
Park further teaches the merged p-type source/drain region 210 may include various shapes including, but not limited to, a flat surface disposed between inclined upper surfaces (¶ 0045).
Park is silent to the method further comprising etching to form the first, second, third and fourth recesses, or the second middle portion having a convex top surface.
Choi teaches etching first portions of a first semiconductor fin and a second semiconductor fin to form a first recess and a second recess (¶ 0059 & figs. 8A-8B: fins AP1, similar to 205 of Park, etched to form recesses RS), and subsequently performing an epitaxy processes to form a source/drain region (¶ 0061: SD1, similar to 210 of Park) comprising a first portion grown from the first recess, a second portion grown from the second recess (¶ 0062 & fig. 19B: SD1 comprises portions SP2 and SP3 grown from recesses of left and right fins AP1), and a middle portion joined to the first portion and the second portion (fig. 19B: SD1 further comprises middle portions SP2 and SP3 joined to left and right portions), the middle portion having a convex top surface (fig. 19B: middle portion of SP2 and/or SP3 has a convex top surface).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Park with the recess etch of Choi, as etching is known in the art as a suitable means to create recesses for epitaxial growth.
Furthermore, it would have been obvious to said artisan to configure the second middle portion of Park to have a convex top surface, as a means to improve electrical characteristics and enhance reliability of a semiconductor device (Choi, ¶ 0053).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 4, Park in view of Choi teaches the method of claim 1, wherein the p-type source/drain region comprises a first layer (Choi, SP3), a second layer over the first layer (Choi, SP4 arranged over SP3), and a third layer over the second layer (Choi, SP5 arranged over SP4), and wherein the first layer grows laterally to form facets (Choi, fig. 19B: SP3 grows laterally to form facets FA1 and FA2).

Regarding claim 9, Park in view of Choi teaches the method of claim 1, wherein the n-type source/drain region comprises: 
a first outer portion on a first outer side of the first semiconductor fin; and 
a first inner portion between the first semiconductor fin and the second semiconductor fin, wherein the first outer portion is narrow than a half of the first inner portion (see annotated fig. 3B of Park below: outer portion of n-type source/drain region 110 less than half the width of inner portion between first and second fins).
[AltContent: textbox (First fin)][AltContent: textbox (Second fin)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third fin)][AltContent: textbox (Fourth fin)][AltContent: textbox (Second inner portion)][AltContent: textbox (First outer portion)][AltContent: roundedrect][AltContent: roundedrect][AltContent: roundedrect][AltContent: textbox (Second outer portion)][AltContent: textbox (First inner portion)][AltContent: roundedrect]
    PNG
    media_image1.png
    274
    458
    media_image1.png
    Greyscale


Regarding claim 10, Park in view of Choi teaches the method of claim 9, wherein the p-type source/drain region comprises: 
a second outer portion on a second outer side of the second semiconductor fin; and 
a second inner portion between the third semiconductor fin and the fourth semiconductor fin, wherein the second outer portion is wider than a half of the second inner portion (see annotated fig. 3B of Park above: outer portion of p-type source/drain region 210 more than half the width of inner portion between first and second fins).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Choi as applied to claim 1 above, and further in view of Yasuma (Patent document JP 2006-024809 A, machine translation provided).
Regarding claim 2, Park in view of Choi teaches the method of claim 1 further comprising: 
forming a first source/drain silicide region on the n-type source/drain region (¶ 0053 & fig. 9A: silicide layer 182 formed on 110); and 
forming a second source/drain silicide region on the p-type source/drain region (¶ 0053 & fig. 9A: silicide layer 282 formed on 210).
Park in view of Choi does not teach wherein the first source/drain silicide region and the second source/drain silicide region have a first downward-pointing V-shape and a second downward-pointing V-shape, respectively.
Yasuma teaches a silicide region (106) on a source/drain region (fig. 1: 106 disposed on source/drain region 103), the silicide region have a downward-pointing V-shape (p. 3 line 21 & fig. 1: 106 has a v-shaped cross section).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first and second source/drain silicide regions with downward-pointing V-shapes, as a means to minimize stress (Yasuma, p. 3 lines 22-24) and leakage current (Yasuma, p. 3 lines 25-26).
Furthermore, arriving at the claimed feature of "downward-pointing V-shape" would have involved a mere change in the shape of a component.  Absent persuasive evidence that the particular configuration of the claimed silicide region shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

	 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Choi as applied to claim 4 above, and further in view of Kim et al. (PG Pub. No. US 2019/0221663 A1).
Regarding claim 5, Park in view of Choi teaches the method of claim 4, wherein the n-type source/drain region comprises a fourth layer (Park, 110).
Park in view of Choi as applied to claim 4 above does not teach the n-type source/drain region further comprises a fifth layer over the fourth layer, and a sixth layer over the fifth layer, wherein portions of the fourth layer grown from the first recess and the second recess are limited in the first recess and the second recess.
Kim teaches an n-type source/drain region (¶¶ 0093, 0148: 120) formed on recessed fins (¶ 0178: F11/F12, similar to 105 of Park), the n-type source/drain region comprising a fourth layer (¶ 0184: 121/122 and 123/124, similar to 110 of Park), a fifth layer (¶ 0084: 125) over the fourth layer (figs. 4-6 among others: 125 disposed on portions 123/124), and a sixth layer (¶ 0084: 127) over the fifth layer (figs. 4-6 among others: 127 disposed on 125), wherein portions of the fourth layer grown from the first recess and the second recess are limited in the first recess and the second recess (figs. 4-6: portions 121 and 122 limited in the first recess of fin F11 and the second recess of fin F12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the n-type source/drain region of Park in view of Choi with the layer composition of Kim, as a means to optimize a source/drain dopant concentration profile (Choi, ¶¶ 0094-0095), improving electrical characteristics such as contact resistance and carrier mobility (Choi, ¶ 0098).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Choi as applied to claim 1 above, and further in view of Yu et al. (PG Pub. No. US 2019/0148528 A1).
Regarding claim 8, Park in view of Choi teaches the method of claim 1, comprising first and second epitaxy processes (Park, 110 and 210 formed by respective epitaxial processes).  Park in view of Choi further teaches the n-type and p-type source/drain regions are in-situ doped (Park, ¶¶ 0060, 0062).
 Park in view of Choi is silent to wherein the first epitaxy processes and the second epitaxy processes are performed using remote plasma chemical vapor deposition.
Yu teaches forming epitaxial source/drain regions (¶ 0038: 460, similar to 110 and/or 210 of Park) on recessed fins (¶ 0038: 460 formed on recessed fins 222, similar to 105 and/or 205 of Park) using remote plasma chemical vapor deposition (¶ 0040: 460 formed by RP-CVD).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the epitaxial processes Park in view of Choi with remote plasma chemical vapor deposition, as a means to provide in-situ doping (Yu, ¶ 0040). 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li et al. (PG Pub. No. US 2019/0229197 A1) and Choi.
Regarding claim 11, Park teaches a method comprising:
forming an n-type Fin-Field Effect Transistor (Fin FET) (¶ 0034: n-type FinFET 100A) comprising:
forming an n-type source/drain (¶ 0044: 110) comprising:
depositing a first epitaxy layer (¶ 0044: 110 comprises epitaxial layers), wherein the first epitaxy layer comprises a first portion grown in a first recess in a first semiconductor fin, a second portion grown in a second recess in a second semiconductor fin (¶ 0042 & fig. 3B: 110 includes outer portions formed on areas at which at least two first active fins 105 are recessed), and a first middle portion joining the first portion to the second portion (fig. 3B: 110 comprises a middle portion joining two outer portions); and 
forming a p-type Fin FET (¶ 0034: p-type FinFET 100B) comprising:
forming a p-type source/drain (¶ 0046: 210) comprising:
depositing a second epitaxy layer (¶ 0046: 210 comprises epitaxial layers), wherein the second epitaxy layer comprises a third portion grown in a third recess in a third semiconductor fin, a fourth portion grown in a fourth recess in a fourth semiconductor fin (¶ 0045 & fig. 3B: 210 includes outer portions formed on areas at which at least two second active fins 205 are recessed), and a third middle portion joining the third portion to the fourth portion (fig. 3B: 210 comprises a middle portion joining two outer portions); and 
depositing a second capping layer over the second epitaxy layer (¶ 0093 & fig. 15B: 215 deposited over 210), wherein the second capping layer comprises a fourth middle portion directly over the third middle portion (fig. 15B: 215 comprises a middle portion directly over joining portion of 210).
Park further teaches the first epitaxy layer has a concave top surface (¶ 0042 & fig. 4A: in at least one embodiment, the middle portion of 110 includes an upper surface that is partially concave), and the first and second epitaxial layers comprise different materials (¶¶ 0044, 0046).
Park does not teach the method further comprises depositing a first capping layer over the first epitaxy layer, wherein the first capping layer comprises a second middle portion directly over the first middle portion, the second middle portion having a concave top surface, and the fourth middle portion having a convex top surface.
Li teaches an n-type source/drain epitaxial layer (¶ 0056: 63, similar to 110 of Park) comprising a first middle portion (¶ 0082: 63 comprises a middle portion merging left and right portions 61 and 62) and formed on recessed fins (¶ 0078 & fig. 18: 63 formed on recessed fins 20 and 21, similar to 105 of Park), a first capping layer (¶ 0058: 101) formed over the epitaxy layer (¶ 0082 & fig. 19: capping layer 101 formed over 63), wherein the first capping layer comprises a second middle portion directly over the first middle portion (fig. 19: 101 comprises a middle portion directly over merged portion of 63), the second middle portion having a concave top surface (fig. 19: 101 comprises a concave top surface).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the n-type source/drain of Park with the capping layer of Li, as a means to prevent unintended deposition of germanium when forming the second epitaxial layer of the p-type source/drain (Li, ¶ 0082).
Park in view of Li does not teach the fourth middle portion having a convex top surface.
Choi teaches forming a first recess and a second recess (¶ 0059 & figs. 8A-8B: fins AP1, similar to 205 of Park, etched to form recesses RS), and subsequently performing an epitaxy processes to form a source/drain region (¶ 0061: SD1, similar to 210 of Park) comprising a first portion grown from the first recess, a second portion grown from the second recess (¶ 0062 & fig. 19B: SD1 comprises portions SP2 and SP3 grown from recesses of left and right fins AP1), and a middle portion joined to the first portion and the second portion (fig. 19B: SD1 further comprises middle portions SP2 and SP3 joined to left and right portions), the middle portion having a convex top surface (fig. 19B: middle portion of SP2 and/or SP3 has a convex top surface).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second middle portion of Park to have a convex top surface, as a means to improve electrical characteristics and enhance reliability of a semiconductor device (Choi, ¶ 0053).  As the fourth middle portion is conformal to the second middle portion (Park, fig. 15B: 215 conformal to 210), the fourth middle portion of Park in view of Li, as modified to include the middle portion shape of Choi, would assume a convex shape and meet the claim limitation of “the fourth middle portion having a convex top surface”.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 12, Park in view of Li and Choi teaches the method of claim 11, wherein the first capping layer and the first epitaxy layer comprise silicon phosphorus (Li, ¶¶ 0057-0058: 63 and 101 comprise SiP and carbon-doped SiP, respectively), and the first capping layer has a lower phosphorous concentration than the first epitaxy layer (since 101 comprises carbon, the amount of phosphorus in 101 is lower than 63).
Furthermore, arriving at the claimed range of “the first capping layer has a lower phosphorous concentration than the first epitaxy layer” would be a matter of routine optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 14, Park in view of Li and Choi teaches the method of claim 11 further comprising: 
depositing a contact etch stop layer (Park, ¶ 0033: 154/254) and an inter-layer dielectric (Park, ¶ 0071: 162/262) over the n-type source/drain region and the p-type source/drain region (Park, fig. 6B: 154/254 and 162/262 deposited over 110 and 210); 
etching the contact etch stop layer, the inter-layer dielectric, and the first capping layer to form a first contact opening (Park, ¶ 0066 & fig. 8B: 154/254 and 162/262 etched to form contact opening C1.  In the combination of Park, Li and Choi, contact hole C1 of Park would also implicitly penetrate capping layer 101 of Li), with a first exposed portion of the first epitaxy layer being concave (Park, ¶ 0066 & fig. 8B: contact opening C1 exposes 110 and forms concave recess RSC1); and 
etching the contact etch stop layer, the inter-layer dielectric, and the second capping layer to form a second contact opening (¶ 0066 & figs. 6B, 14B: 154/254, 162/262 and 215 etched to form contact opening C2), with a second exposed portion of the second epitaxy layer also being concave.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li and Choi as applied to claim 11 above, and further in view of Bomberger et al. (PG Pub. No. US 2021/0408275 A1).
Regarding claim 13, Park in view of Li and Choi teaches the method of claim 11, comprising a second capping layer (Park, 215) and a second epitaxy layer (Park, 210) comprising silicon germanium boron (Park, ¶ 0060: 210 includes at least one SiGe layer with in-situ doped Boron).  
Park in view of Li and Choi does not teach wherein the second capping layer comprises silicon germanium boron, and the second capping layer has a lower germanium atomic percentage than the second epitaxy layer.  
Bomberger teaches a SiGe:B cap (¶ 0041: 122) formed on top of an epitaxial PMOS source or drain structure (¶ 0044 & fig. 1E: 120), the second capping layer has a lower germanium atomic percentage than the second epitaxy layer (¶ 0033: low Ge concentration cap formed on top of high Ge PMOS source/structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the capping layer of Park in view of Li and Choi with the germanium gradient of Bomberger, as a means to provide improved contact resistance and reduction in the external resistance (Bomberger, ¶ 0033).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li and Choi as applied to claim 11 above, and further in view of More et al. (PG Pub. No. US 2018/0174913 A1).
Regarding claim 16, Park in view of Li and Choi teaches the method of claim 11, comprising depositing a first capping layer (Li, 101).  Park in view of Li and Choi further teaches forming silicide on the capping layer (Li, ¶ 0071: silicide layer formed over the cap insulating layer 101).
Park in view of Li and Choi does not teach wherein depositing the first capping layer comprises depositing SiGeP. 
More teaches forming a capping layer by depositing SiGeP (¶ 0049: capping layer 84, similar to 101 of Li, formed by depositing SiGeP).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the capping layer of Park in view of Li and Choi with the material of More, as a means to facilitate forming the silicide layers (More, ¶ 0049), minimizing contact resistance.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Choi and Li.
Regarding claim 17, Park teaches a method comprising: 
processing a first semiconductor fin and a second semiconductor fin to form a first recess and a second recess, respectively (¶ 0042: first active fins 105 are recessed); 
epitaxially growing an n-type source/drain region (¶¶ 0042, 0044: 110) comprising:
a first portion grown from the first recess; 
a second portion grown from the second recess; and 
a first middle portion between the first portion and the second portion (fig. 3B: 110 comprises left and right portions grown from recessed fins 105, and a middle portion between the left and right portions), wherein the first middle portion has a concave top surface (¶¶ 0042, 0063-0065 & figs. 4A-4B: in at least one embodiment, 110 comprises a partially concave upper surface);
forming a first contact opening extending into the n-type source/drain region (¶ 0066 & figs. 8A-8B: contact opening C1 formed into 110); 
processing a third semiconductor fin and a fourth semiconductor fin to form a third recess and a fourth recess, respectively (¶ 0045: second active fins 205 are recessed);
forming a p-type source/drain region (¶¶ 0041, 0045: 210) comprising:
a third portion grown from the third recess; 
a fourth portion grown from the fourth recess; and 
a second middle portion between the third portion and the fourth portion (fig. 3B: 210 comprises left and right portions grown from recessed fins 205, and a middle portion between the left and right portions); and 
forming a second contact opening extending into the p-type source/drain region (¶ 0066 & figs 8A-8B: contact opening C2 formed into 210), 
wherein the second middle portion having the convex top surface is etched (¶ 0067: middle portion of 210 exposed to etchant for forming contact hole C2).
Park does not teach the method further comprising etching to form the first, second, third and fourth recesses, the second middle portion having a convex top surface, the first contact opening comprises a first V-shaped bottom, or the second contact opening comprises a second V-shaped bottom with a downwardly pointing tip.
Choi teaches etching first portions of a first semiconductor fin and a second semiconductor fin to form a first recess and a second recess (¶ 0059 & figs. 8A-8B: fins AP1, similar to 205 of Park, etched to form recesses RS), and subsequently performing an epitaxy processes to form a source/drain region (¶ 0061: SD1, similar to 210 of Park) comprising a first portion grown from the first recess, a second portion grown from the second recess (¶ 0062 & fig. 19B: SD1 comprises portions SP2 and SP3 grown from recesses of left and right fins AP1), and a middle portion joined to the first portion and the second portion (fig. 19B: SD1 further comprises middle portions SP2 and SP3 joined to left and right portions), the middle portion having a convex top surface (fig. 19B: middle portion of SP2 and/or SP3 has a convex top surface).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Park with the recess etch of Choi, as etching is known in the art as a suitable means to create recesses for epitaxial growth.
Furthermore, it would have been obvious to said artisan to configure the second middle portion of Park to have a convex top surface, as a means to improve electrical characteristics and enhance reliability of a semiconductor device (Choi, ¶ 0053).
Park in view of Choi does not teach the first contact opening comprises a first V-shaped bottom, or the second contact opening comprises a second V-shaped bottom with a downwardly pointing tip.
Li teaches a merged n-type source/drain epitaxial layer (¶ 0056: 66, similar to 110 of Park), a merged p-type source/drain epitaxial layer (¶ 0063: 72/74, similar to 210 of Park.  Note that since the alternative embodiment disclosed in ¶ 0063 includes a void, and voids are formed from merged epitaxial structures, it appears that ¶ 0063 contains a typographic error.  Therefore, the Examiner has interpreted ¶ 0063 to mean: “In other embodiments, the second epitaxial source/drain structures 72 and 74 are [not] merged into a merged epitaxial S/D structure including a void”).
Li further teaches a first contact opening to the merged n-type source/drain epitaxial layer (fig. 15: opening comprising contact 94, corresponding to C1 of Park), the first contact opening comprising a first V-shaped bottom (fig. 15), and a contact opening to the merged p-type source/drain epitaxial layer (fig. 15: opening comprising contact 92, corresponding to C2 of Park), the second contact opening comprises a second V-shaped bottom with a downwardly pointing tip (fig. 15: contact openings to merged contact structures include V-shaped bottoms with a downwardly pointing tips).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the contact openings of Park in view of Choi with the shapes of Li, as a means to reduce contact resistance by maximizing the contact area between the contact electrodes (92/94 of Li, 180/280 of Park) and the epitaxial source/drain structures (66 and 72/74 of Li, 110 and 210 of Park).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 18, Park in view of Choi and Li teaches the method of claim 17, wherein the etched second middle portion has a middle part thicker than parts on opposing sides of the middle part (Park, fig. 8B: centermost portion of 210 thicker than portions between fins 205).

Regarding claim 19, Park in view of Choi and Li teaches the method of claim 17, wherein the second middle portion has a highest point higher than top surfaces of the third semiconductor fin and the fourth semiconductor fin (Park, fig. 8B: middle portion of 210 higher than top surfaces of fins 205).

Regarding claim 20, Park in view of Choi and Li teaches the method of claim 17, wherein the first V-shaped bottom has a first height greater than a second height of the second V-shaped bottom (Park, ¶ 0067: C1, modified to include the V-shape profile of Li, shallower than C2, also modified to include the V-shape profile of Li).

Allowable Subject Matter
Claims 3, 6-7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “the first downward-pointing V-shape has a greater height than the second downward-pointing V-shape” as recited in claim 3,
“the p-type source/drain region comprises SiGeB, and the third layer has a lower germanium atomic percentage than the second layer” as recited in claim 6,
“the p-type source/drain region comprises a p-type capping layer as a top part of the second middle portion, and wherein the p-type capping layer comprises the convex top surface, and a concave bottom surface” as recited in claim 7, and
“depositing a third epitaxy layer into the first recess and the second recess, wherein the third epitaxy layer has a lower phosphorous concentration that the first epitaxy layer” and “depositing a fourth epitaxy layer into the third recess and the fourth recess, wherein the fourth epitaxy layer has a lower germanium atomic percentage than the second epitaxy layer” as recited in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894